Harrington, J.,
delivering the opinion of the court:
The motion of the plaintiff is granted.
Where the suit is on a judgment, the ascertainment of the amount due thereon is a mere matter of calculation and is in no sense a question of damages. The case is, therefore, within the reason of the rule laid down by the court in Daniel v. Cooper, 2 Houst. 506.
While the judgment in that case was for the want of a plea and not for the want of appearance of the defendant, that does not affect the principle involved. Woolley on Del. Prac., §§ 389, 392, 393, 766.
The procedure sought to be applied'by the plaintiff for ascertaining the amount due on the judgment sued on, also, seems to be within the intent of Rule 50 of the Superior Court rules and is cer*329tainly in accordance with the long established practice in this court. Woolley on Del. Prac., §§ 236, 1295.
Note. As to when the amount due on a judgment by default in a Foreign Attachment, where an affidavit of demand, with a copy of the cause of action sued on attached thereto, under Section 4169 of the Revised Code of 1915, can be ascertained by the Prothonotary, see Woolley on Del. Prac., §§ 262, 287, 1293; Geylin v. De Villeroi, 2 Roust. 203.